





Exhibit 10.40


THIRD AMENDMENT TO EMPLOYMENT AGREEMENT




This Third Amendment (“Amendment”) to the March 18, 2013 Employment Agreement
(“Employment Agreement”) by and among Stephen Spengler (the “Executive”),
Intelsat S.A. and Intelsat Management LLC is entered into by the undersigned
parties and is effective as of December 31, 2017.
1.
Section 3(a) of the Employment Agreement is amended and restated in its
entirety, as follows:

“During the Term, effective as of December 11, 2014, for all services rendered
under this Agreement, the Executive shall receive an aggregate annual base
salary (“Base Salary”) at an initial rate of $650,000, which rate shall increase
to $750,000 effective April 1, 2015, increase to $850,000 effective on or about
March 1, 2016 (at the time that regular salary increases become effective for
senior executive employees of the Company generally), increase to $950,000
effective on or about March 1, 2017 (at the time that regular salary increases
become effective for senior executive employees of the Company generally),
decrease to $750,000 effective January 1, 2018 and return to $950,000 effective
January 1, 2019. Base Salary shall be subject to review by the Board in its sole
discretion. References in this Agreement to “Base Salary” shall be deemed to
refer to the most recently effective annual base salary rate; provided that for
purposes of such references, the decrease in annual base salary for calendar
year 2018 shall be disregarded. The Executive agrees that the reduction in Base
Salary for calendar year 2018 described above (and any resulting effect on the
Executive's Annual Bonus opportunity) will not constitute grounds for the
Executive to terminate his employment or the Employment Agreement for Good
Reason."


2.
As amended and modified by this Amendment, the Employment Agreement shall remain
in full force and effect.



3.
If there is any conflict between the terms of the Employment Agreement and this
Amendment, the terms of this Amendment shall prevail.

 


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
December 31, 2017.




INTELSAT S.A.




By:     /s/ Michelle V. Bryan
Name: Michelle V. Bryan
Title: Executive Vice President, General Counsel and Chief Administrative
Officer






INTELSAT MANAGEMENT LLC




By:     /s/ Michelle V. Bryan
Name: Michelle V. Bryan
Title: Deputy Chairman and Secretary




THE EXECUTIVE


/s/ Stephen Spengler
Stephen Spengler



